Title: Mercy Otis Warren to Abigail Adams, 14 August 1777
From: Warren, Mercy Otis
To: Adams, Abigail


     
      
       Plymouth, ante 14 August 1777
       
      
     
     Most sincerly do I Congratulate My Friend on her Restoration to Health after pain, peril and Disappointment. May she Long be spared to her Family and Friends, And be happy in Domestic Life, Though the political sky Looks Dark and Lowry and the Convulsions of War! shake the Lower Creation.
     You ask My opinion with Regard to affairs in the North. All I Can say is I am Mortifyed and Chagrind at the surrender of Ti, but suspend my Resentment till Those who have a better Right than myself have scrutinized, judged and Condemned.
     I have not Yet been able to purchase any Coffe. Shall Remember you when I do. My son has had no Returns from France. I begin to fear the Vessels on which he Ventured have fallen into the hands of the Enemy.
     I think you desired me to Let you know if I met with any thing suitable for Childrens wear. I have 2 peaces of Blue and White striped French Cottons the one 5 quarters the other, 6 in Width. Very Good and very pretty for boys or Girls, but the price is somewhat Modernized, though not to the Extent of the Fashion, only 20/ £ per yard. If you Incline to have any of it Let me know and I will keep it till I have an opportunity to send it. What is become of the sagathe&c. I only inquire Least you may have sent it forward by some hand that has Neglected to Deliver it to your Friend unfeignedly,
     
      M Warren
     
     
      I wish you would let your Neghbour the stoken Weaver know I Could not send him the Cotton but intend to send him some Worsted Work as soon as I can Get it spun.
      Do Give me the Inteligence from Mr. Lees Letter. Mr. Lothrop has forgot Every Word.
      If you are in want of a Little Nice Black Russel for shew, Let your Friend know it.
     
    